COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Lemons
Argued at Richmond, Virginia


CHARLES HERSHFIELD
                                          MEMORANDUM OPINION * BY
v.        Record No. 0628-98-2         JUDGE JERE M. H. WILLIS, JR.
                                             JANUARY 19, 1999
TOWN OF COLONIAL BEACH
AND
STATE BUILDING CODE TECHNICAL REVIEW BOARD


          FROM THE CIRCUIT COURT OF WESTMORELAND COUNTY
                  Joseph E. Spruill, Jr., Judge

          (Charles Hershfield, pro se).    Appellant
          submitting on briefs.

          John E. Tyler, Jr., Town Attorney, for
          appellee Town of Colonial Beach.

          John B. Purcell, Jr., Assistant Attorney
          General (Mark L. Earley, Attorney General;
          Richard B. Zorn, Senior Assistant Attorney
          General, on brief), for appellee State
          Building Code Technical Review Board.



     Charles Hershfield contends that the trial court erred in

refusing to accept jurisdiction over his appeal from the decision

of the State Building Code Technical Review Board.     We disagree

and affirm the judgment of the trial court.

     On April 6, 1996, the Town of Colonial Beach notified

Hershfield that his house violated several building code

requirements.   Hershfield appealed those determinations to the

Colonial Beach Board of Building Code Appeals, and then to the

State Building Code Technical Review Board ("the Board").    The
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
Board reversed some of the determinations and upheld others.    The

Board's order was sent to Hershfield on May 23, 1997, by

certified mail to his last known address.

     On July 26, 1997, Hershfield filed a notice of appeal to the

trial court.   The Town of Colonial Beach and the Board filed

special pleas challenging the trial court's jurisdiction.    The

trial court sustained those pleas, holding that it lacked

jurisdiction because Hershfield's notice of appeal was filed

untimely. 1

     Rule 2A:2 states, in relevant part:
               Any party appealing from a . . . case
          decision shall file, within 30 days after
          adoption of the regulation or after service
          of the final order in the case decision, with
          the agency secretary a notice of appeal
          signed by him or his counsel. In the event
          that service of a case decision upon a party
          is accomplished by mail, 3 days shall be
          added to the 30-day period. Service under
          this Rule shall be consistent with [Code]
          § 9-6.14:14 and, if made by mail, shall be
          sufficient if sent by registered or certified
          mail to the party's last address known to the
          agency.


     Hershfield contends that the thirty days within which he was

required to file his notice of appeal began to run when he

received the final order from the Board.    He argues that he

received the order on June 26, 1997, and had thirty days from

that date, or until July 26, 1997, in which to file his notice of
     1
      Hershfield also assigns error to the trial court's denial
of his motion to quash the town's letter of violations for due
process concerns. We do not reach that issue because the trial
court lacked jurisdiction over the matter.



                               - 2 -
appeal.    Nothing in the language of Rule 2A:2 supports

Hershfield's argument.   The rule provided him thirty days plus

three days from the mailing of the order to him.    Thus, the

deadline for filing his notice of appeal was June 25, 1997,

thirty-three days after the service of the final order by

mailing.   The trial court correctly declined jurisdiction,

because Hershfield's notice of appeal was not filed timely.

     The judgment of the trial court is affirmed.
                                                           Affirmed.




                                - 3 -